internal_revenue_service number release date index number ------------------------ -------------------------- ----------------------------------------------- ----------------------------------- in re ------------------------- --------------------------- ----------------------------------------- department of the treasury washington dc person to contact ---------------------- telephone number --------------------- refer reply to cc tege eb qp2 - plr-153253-04 date date legend taxpayer company esop x shares y dollars dear --------- ----------------------------------------------------- -------------------------------------------------- -------------------------------------------------- -------------------------------------------- -------------------------------------------- --------------- this responds to your letter on behalf of the above-named taxpayer requesting a ruling to treat the gain on the sale of company stock to the esop as nonrecognized under sec_1042 of the internal_revenue_code_of_1986 as amended code under the facts described below taxpayer is an employee and shareholder of the company the company is a domestic c_corporation that has only one class of stock outstanding common_stock none of the sock of company has ever been readily_tradable on an established_securities_market company maintains an employee_stock_ownership_plan esop as described in sec_4975 the service has issued a determination_letter stating that the esop satisfies the qualification requirements under sec_401 and meets the requirements of sec_4975 plr-153253-04 on ------------------------- taxpayer sold x shares of common_stock of the on ------------------- and again on ---------------- taxpayer purchased securities taxpayer represents that he completed a statement of purchase with respect to company to the esop for y dollars pursuant to a stock purchase agreement taxpayer states that at all times before and after the sale of company stock to the esop taxpayer intended to utilize sec_1042 to defer recognition of gain realized on the sale to the esop that intent was memorialized in the stock purchase agreement which states that the transaction was structured so as to allow taxpayer to benefit by making an election under sec_1042 thus taxpayer represents that the transaction was designed to permit the taxpayer to make an election under sec_1042 after the sale the esop held ------ of the company’s stock taxpayer states that he held the stock for more than years and did not receive the stock in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 sec_422a sec_423 or sec_424 applied which he represents were qualified_replacement_property within the meaning of sec_1042 with the proceeds of his sale of stock to the esop taxpayer purchased the replacement_property during the qualified replacement_period defined in sec_1042 which began months before the date of the sale ---------------------- and ended twelve months after the date of the sale --------------------------- the purchase of such qualified_replacement_property on ------------------ describing the qualified_replacement_property the date of purchase and the cost of the property taxpayer represents that these statements of purchase also included a declaration that the property described in each statement was qualified_replacement_property with respect to the sale of qualified_securities taxpayer’s statements of purchase were notarized on ------------------ within days after taxpayer’s purchase of the qualified_replacement_property form_1040 u s individual_income_tax_return this professional preparer was aware of the esop transaction and of the taxpayer’s intent to elect non-recognition of gain under sec_1042 with respect to that transaction taxpayer was not aware of the various statements required to be filed to complete an election under sec_1042 nor was he advised of those requirements by his tax preparer taxpayer relied on his professional tax preparer to file the statements required for an election under sec_1042 a timely manner on ----------------------- taxpayer having been granted an extension the taxable_income reported on the return did not include gain from the sale of the company stock to the esop the return was filed as if the sec_1042 election had been made but did not contain the necessary statements to complete the election under sec_1042 ie the tax_return_preparer did not attach a statement of election with respect to the sale of company stock by the taxpayer to the esop and did not attach a taxpayer’s return preparer filed taxpayer’ sec_2002 individual_income_tax_return in taxpayer instructed his professional tax preparer to prepare and file hi sec_2002 plr-153253-04 verified written_statement from the company consenting to the application of sec_4978 and sec_4979a taxpayer’s tax_return_preparer informed taxpayer of the omission of the required statements on ------------------ you have requested a ruling that based on the specific facts of this case the taxpayer has substantially complied with the requirements of sec_1_1042-1t of the temporary income_tax regulations in connection with the treatment of the gain realized from the sale of stock to the esop under sec_1042 sec_1042 of the code provides that a taxpayer or executor may elect in certain cases not to recognize long-term_capital_gain on the sale of qualified_securities to an esop as defined in sec_4975 or eligible worker owned cooperative if the taxpayer purchases qualified_replacement_property as defined in sec_1042 within the replacement_period of sec_1042 and the requirements of sec_1042 and sec_1_1042-1t of the temporary income_tax regulations are satisfied a sale of qualified_securities meets the requirements of sec_1042 if the qualified_securities are sold to an esop as defined in sec_4975 or an eligible worker owned cooperative the plan or cooperative owns after application of sec_318 immediately after the sale at least percent of - a each class of outstanding_stock of the corporation other than stock described in sec_1504 which issued the securities or b the total value of all outstanding_stock of the corporation other than stock described in sec_1504 the taxpayer files with the secretary a verified written_statement of the employer whose employees are covered by the esop or an authorized officer of the cooperative consenting to the application of sec_4978 and sec_4979a with respect to such employer or cooperative and the taxpayer's holding_period with respect to the qualified_securities is at least years determined as of the time of the sale sec_1042 provides that the term qualified_securities means employer_securities as defined in sec_409 which are issued by a domestic c_corporation that has no stock outstanding that is readily_tradable on an established_securities_market and were not received by the taxpayer in a distribution from a plan described in sec_401 or in a transfer pursuant to an option or other right to acquire stock to which sec_83 sec_422 or sec_423 applied the taxpayer must purchase qualified_replacement_property within the replacement_period which is defined in sec_1042 as the period which begin sec_3 months before the date on which the sale of qualified_securities occurs and end sec_12 months after the date of such sale sec_1042 defines qualified_replacement_property qrp as any security issued by a domestic operating_corporation which did not for the taxable_year preceding the taxable_year in which such security was purchased have passive plr-153253-04 investment_income as defined in sec_1362 in excess of percent of the gross_receipts of such corporation for such preceding_taxable_year and is not the corporation which issued the qualified_securities which such security is replacing or a member of the same controlled_group_of_corporations within the meaning of sec_1563 as such corporation sec_1042 provides that an election under sec_1042 must be filed not later than the last day prescribed by law including extensions thereof for filing the return of tax imposed by this chapter for the taxable_year in which the sale to the esop occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that the election shall be made in a statement of election attached to the taxpayer's income_tax return filed on or before the due_date including extensions of time for the taxable_year in which the sale occurs sec_1_1042-1t q a-3 of the temporary income_tax regulations states that the statement of election shall provide that the taxpayer elects to treat the sale of securities as a sale of qualified_securities under sec_1042 and shall contain the following information a description of the qualified_securities sold including the type and number of shares the date of the sale of the qualified_securities the adjusted_basis of the qualified_securities the amount_realized upon the sale of the qualified_securities the identity of the esop or worker-owned cooperative to which the qualified_securities were sold if the sale was part of a single interrelated transaction under a prearranged agreement between taxpayers involving other sales of qualified_securities the names and taxpayer identification numbers of the other taxpayers under the agreement and the number of shares sold by the other taxpayers sec_1_1042-1t q a-3 of the temporary income_tax regulations further provides that if the taxpayer has purchased qualified_replacement_property at the time of the election the taxpayer must attach as part of the statement of election a statement of purchase describing the qualified_replacement_property the date of the purchase and the cost of the property and declaring such property to be qualified replacement sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and plr-153253-04 property with respect to the sale of qualified_securities the statement of purchase must be notarized no later than days after the purchase sec_1042 requires that an election in the form prescribed by the secretary be made by the due_date including extensions of the return for the year of the sale of securities to the esop administration regulations provide standards pursuant to which the commissioner may grant a reasonable extension of the time to make a regulatory election a regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin a statutory election is an election whose due_date is prescribed by statute date of a return excluding extensions for a taxpayer to make a regulatory or statutory election whose due_date is the due_date of the return or the due_date of the return including extensions provided the taxpayer timely files its return for the year the election should have been made and the taxpayer takes corrective action described in paragraph c of that section within the months extension period sec_301_9100-2 provides an automatic_extension of months from the due with respect to the present ruling_request taxpayer’s election to defer the election to defer gain under sec_1042 is a statutory election the time recognition of the gain realized on the sale of company stock to the esop was required to be made on the taxpayer’ sec_2002 income_tax return under sec_1042 and sec_1_1042-1t of the income_tax regulations the taxpayer’ sec_2002 income_tax return did not show the sale of company stock to the esop on schedule d of form_1040 the return did not include a statement of election as required by sec_1 1t q a-3 or a statement of consent required by sec_1042 and q a-3 of sec_1_1042-1t of the income_tax regulations for making the election is prescribed in sec_1042 of the code except for the automatic 6_month extension under sec_301_9100-2 the provisions of sec_301 are not applicable to the election under sec_1042 accordingly since the period for taking corrective action under sec_301_9100-2 has long since expired in this case we conclude that no relief can be granted to taxpayer under these provisions for the failure to make an election to defer recognition of gain from the sale of stock to the esop on hi sec_2002 income_tax return nor can the taxpayer be considered to have substantially complied with the provisions of the regulations therefore based on the specific facts of this case we conclude that taxpayer did not make a valid election to defer recognition of gain under sec_1042 with respect to gain realized on the taxpayer’ sec_2002 sale of company stock to the esop plr-153253-04 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours robert d patchell chief qualified_plans branch division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
